Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0185100 to Francois in view of U.S. Patent Application Publication 2019/0355473 to Schobel et al. in view of U.S. Patent Application Publication 2022/0369977 to Wang et al.
	As to claims 1 and 11, 21-22, Francois discloses a system for transmitting a severity vector, the  system comprising: 
a computing device, the computing device configured to: 
obtain, from a remote device, a user status and a biological extraction from a user (Francois [0109], [0021] wherein a biological extraction is physiological data); 
identify a user affliction from a predetermined list of user afflictions as a function of the user status (Francois [0275]-[0276] and [0087]); 
However, Francois does not explicitly teach:
generate an effect enumeration machine-learning process, wherein generating the effect enumeration machine-learning process further comprises: 
obtaining an affliction training set, wherein the affliction training set relates at least a first vector of an affliction state and at least a first affliction result; 
training the effect enumeration machine-learning process as a function of the affliction training set and a supervised machine-learning algorithm; and
generate, using the effect enumeration machine-learning process, the effect enumeration, wherein the effect enumeration machine-learning process inputs the user affliction and outputs the effect enumeration; compute a severity vector as a function of the effect numeration and the biological extraction from the user, wherein the severity vector comprises: 
a user affliction progression probability; and 
at least an affliction complication, wherein the at least an affliction complication correlates the    biological extraction from the user to a symptom of the user affliction; and 
transmit the severity vector to the remote device.
Schobel discloses:
generate an effect enumeration machine-learning process, wherein generating the effect enumeration machine-learning process further comprises:  obtaining an affliction training set, wherein the affliction training set relates at least a first vector of an affliction state and at least a first affliction result (Schobel [0026] and [0098]); 
training the effect enumeration machine-learning process as a function of the affliction training set and a supervised machine-learning algorithm (Schobel [0098]); and
generate, using the effect enumeration machine-learning process, the effect enumeration, wherein the effect enumeration machine-learning process inputs the user affliction and outputs the effect enumeration (Schobel [0098]) ; 
compute a severity vector as a function of the effect numeration and the biological extraction from the user, wherein the severity vector comprises (Schobel [0098] and [0065]): 
a user affliction progression probability (Schobel [0060]); and 
at least an affliction complication, wherein the at least an affliction complication correlates the    biological extraction from the user to a symptom of the user affliction (Schobel [0125]); and 
Wherein the computing the severity vector comprises:
obtaining a severity training set that relates an effect enumeration to an affliction status (Schobel [0008] “a training database associating the first values of the plurality of clinical parameters to the corresponding pneumonia outcomes of the plurality of first subjects” [0065]-[0066]);
training a severity machine-learning process as a function of the severity training set. (Schobel [0008] calculating, by the one or more processors, for each classification algorithm executed based on each corresponding subset of model parameters, at least one performance metric indicative of a level of performance of the classification algorithm and the corresponding subset of model parameters in predicting pneumonia outcomes… and outputting the predicted pneumonia outcome specific to the second subject.” [0065]-[0066])
computing the severity vector as a function the biological extraction from the user and the trained severity machine- learning process (Schobel [0008] outputting the predicted pneumonia outcome specific to the second subject.” Where the biological extraction is e.g. [0012] “(ii) isolation of a pathogen from quantitated respiratory culture.” [0065]-[0066])
transmit the severity vector to the remote device (Schobel [0151]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to perform machine learning to predict outcomes for a particular disease such as in Schobel in the system of Francois to improve patient care through improved predictions.
However, Schobel and Francios do not explicitly teach identify a user affliction as a function of an affliction qualifier which includes clustering of data associated with both physical and psychological afflictions. Wang discloses identify a user affliction as a function of an affliction qualifier which includes clustering of data associated with both physical and psychological afflictions (Wang [0083]-[0093]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to recognize clusters of physical and psychological data as in Wang in the system of Schobel and Francios to improve results related to mental heatlh.
As to claim 2 and 12, see the discussion of claim 1, additionally, Francois discloses the system wherein the user status comprises at least an affliction vector (Francois [0140]).
As to claim 3 and 13, see the discussion of claim 1, additionally, Schobel discloses the system wherein the computing device identifies the user affliction as a function of an affliction classifier (Schobel [0093] and [0098]). 
As to claim 4 and 14, see the discussion of claim 3, additionally, Francois discloses the system wherein the affliction classifier is configured to obtain vectors that relate to qualities of a user (Francois [0039]).
As to claim 5 and 15, see the discussion of claim 3, additionally, Francois discloses the system wherein the affliction classifier is configured to generate measurable outputs (Francois [0307] and [0154]).
As to claims 21-22 Francois discloses wherein the qualitative element comprises of medical lineage Francois (Francois [0056]) see medical history)
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0185100 to Francois in view of U.S. Patent Application Publication 2019/0355473 to Schobel et al. in view of U.S. Patent Application Publication 2019/0019575 to Apte et al.
As to claim 6 and 16, see the discussion of claim 3, however, Francois and Schobel do not explicitly teach the system wherein the computing device is configured to identify the user affliction by: obtaining a user training set relating at least a user vector to an affliction; and identifying the affliction classifier as a function of the user training set using a user machine-learning process, the user machine-learning process configured using the user training set. Apte discloses identify the user affliction by: obtaining a user training set relating at least a user vector to an affliction; and identifying the affliction classifier as a function of the user training set using a user machine-learning process, the user machine-learning process configured using the user training set (Apte [0098]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Francois and Schobel to perform the identification of Apte with the motivation to improve computational efficiency in processing conditions, as recognized by Apte in [0039].
Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0185100 to Francois in view of U.S. Patent Application Publication 2019/0355473 to Schobel et al. in view of U.S. Patent Application Publication 2020/0211717 to Albert et al.
As to claim 7 and 17, see the discussion of claim 1, however, Francois and Schobel do not explicitly teach the system wherein the effect enumeration includes a plurality of enumeration vectors associated with the affliction. Albert discloses wherein the effect enumeration includes a plurality of enumeration vectors associated with the affliction (Albert [0039]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Francois and Schobel to include the enumeration vectors of Albert in the effect enumeration with the motivation to improve the amount of relevant information provided to the system.
As to claim 8 and 18, see the discussion of claim 1, however, Francois and Schobel do not explicitly teach the system wherein each enumeration vector relates to an affliction result. Albert discloses wherein each enumeration vector relates to an affliction result (Albert [0036]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Francois and Schobel to include the enumeration vectors of Albert in the effect enumeration with the motivation to improve the amount of relevant information provided to the system.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0185100 to Francois in view of U.S. Patent Application Publication 2019/0355473 to Schobel et al. in view of U.S. Patent 5,778,893 to Potter.

As to claim 9 and 19, see the discussion of claim 1 however, Francois and Schobel do not explicitly teach the system wherein the severity vector is comprised of a measurable vector relating to the proneness of developing affliction traits. Potter discloses wherein the severity vector is comprised of a measurable vector relating to the proneness of developing affliction traits (Potter column 12 lines 1-6 and column 3 lines 15-19).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Francois and Schobel to analyze the severity vector of Potter with the motivation to improve the efficiency and accuracy of diagnoses, as recognized by Potter in col. 1, In. 56-57.
Response to Arguments
Applicants arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686